J. B. McPHERSON, District Judge.
In each of these cases the libelant, who is a part owner of the bark Matanzas and objected to a contemplated voyage, filed a libel asking that the majority owners bo compelled to give security for the safe return of the vessel to the port of Philadelphia. In each case the bond has been entered in a sum fixed by the court, the voyage has been accomplished, and the vessel has been safely returned. While, therefore, the libelant is entitled to a formal decree in his favor, since he was exercising an undoubted right when he asked for security, nothing is now to be provided for except the costs. A decree may therefore be entered in each case in favor of the libelant for costs.